DETAILED ACTION
	Claims 1 – 15 have been presented for examination.
	Claims 1 – 15 are rejected.
	The office action is in response to submission of the application on 31-MAY-2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract contains 154 words, which exceeds the 150 word limit.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 13 is objected to because of the following informalities: A dependent claim cannot be claimed upon itself, claim 13 states “The non-transitory computer readable medium of claim 13...” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.

	Claims 1, 6 and 11 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation. Specifically, the limitations: 
	receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a three-dimensional (3-D) mesh model representing a 3-D geometry of a product or part manufactured with deep draw metal forming process, the 3-D mesh model containing a plurality of nodes connected by a plurality of shell finite elements;
	Receiving a three-dimensional mesh model representing a 3-D geometry of a product or part manufactured is found in ¶ [0027] of the specification. “Process 100 starts by receiving a three dimension (3-D) mesh model representing 3-D geometry of a product/part in a computer system (e.g., computer system 900 of FIG. 9) having at least finite element analysis based application module installed thereon at action 102. The 3-D mesh model contains a number of nodes connected by a number of shell finite elements, which may be quadrilateral shell finite elements or triangular shell finite elements. The product/part is manufactured with deep drawing stamping process. An example set of the deep draw stamping process is shown as FIG. 2A.” The three-dimensional mesh model representing a 3-D geometry of a product or part manufactured is the mathematical calculation.

	modifying, with the application module, the 3-D mesh model by converting the at least one quadrilateral shell finite element to triangular shell finite elements, if there are at least one quadrilateral shell finite element in the 3-D mesh model; 
mathematical calculation.

	calculating, with the application module, respective averaged nodal curvatures of all nodes of the 3-D mesh model based on the 3-D geometry; 
	Calculating the respective averaged nodal curvature of all nodes of the 3-D mesh model is found in ¶ [0030] of the specification. “Then, at action 106, a set of averaged nodal curvatures for all nodes in the 3-D mesh model are calculated. In one embodiment, the averaged nodal curvature is calculated with the following actions shown in FIG. 1B.” The respective averaged nodal curvature of all nodes of the 3-D mesh model is the mathematical calculation.

creating, with the application module, a two-dimensional (2-D) mesh model by unfolding the 3-D mesh model to a plane while maintaining all of the corresponding triangular shell finite elements between the 2-D mesh model and the 3-D mesh model as similar triangles; and 
mathematical calculation.

obtaining, with the application module, an estimated pre-stamped shape of a workpiece used for manufacturing the product or part by iteratively updating the 2-D mesh model with a set of internal nodal forces with respect to the 3-D mesh model and with a set of nodal force adjustments based on the respective averaged nodal curvatures, 
Obtaining an estimated pre-stamped shape of a workpiece used for manufacturing the product or part is found in ¶ [0035 – 0036] of the specification. “Next, at action 110, a pre-stamped shape of a workpiece used for manufacturing the product/part is obtained by iteratively updating the 2-D mesh model with a set of internal nodal forces due to deformations with respect to the 3-D mesh model. The set of internal nodal forces further includes nodal force adjustment based on the respective averaged nodal curvatures. Details of action 110 are shown in FIG. 1C.” The estimated pre-stamped shape of a workpiece used for manufacturing the product or part is the mathematical calculation.
mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recited the elements of “a system/method of numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part.”
The claim does not specify how the characteristics of “a system/method of numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply and Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application.

The claim recites the additional elements of a converged 2-D model, specifically: 
Claim 6 – an input/output (I/O) interface; 
Claim 6 – a memory for storing computer readable code for at least a finite element analysis (FEA) based application module;
Claim 6 – at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
whereby the shape of the converged 2-D model is the estimated pre-stamped shape of the workpiece

a converged 2-D model are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are using a judicial exception to a particular technological environment.
The same analysis applies here in 2B, generic components that are used in a judicial exception to a particular technological environment cannot integrate an abstract idea into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 2, 7 and 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
calculating, with the application module, an averaged edge curvature of an edge that is shared by two adjacent triangular shell finite elements for all edges in the 3-D mesh model; and
Calculating an averaged edge curvature of an edge that is shared by two adjacent triangular shell finite elements is found in ¶ [0030] in the specification. “First at action 106a, an averaged edge curvature of an edge 431 that is shared by two adjacent triangular shell finite elements is calculated for all shared edges in the 3-D mesh model. The shared edge 431 is defined by two end nodes 421-422.” The averaged edge curvature of an edge that is shared by two adjacent triangular shell finite elements is the mathematical calculation.
calculating, with the application module, the averaged nodal curvature at each node in the 3-D mesh model by averaging respective averaged edge curvatures of all edges connected to said each node
Calculating the averaged nodal curvature at each node in the 3-D mesh model is found in ¶ [0032] in the specification. “Then, at action 106b, averaged nodal curvature at each node in the 3-D mesh model is calculated by averaging respective averaged edge curvatures of all edges that are connected to each node. The averaged nodal curvature K is calculated using the following formula:” The averaged nodal curvature at each node in the 3-D mesh model is the mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No additional elements are recited.
abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

	Claims 3, 8 and 13 (Statutory Category – Process) 
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements the averaged edge curvature, specifically:
wherein the averaged edge curvature is calculated as a function of respective geometric centers of the two adjacent triangular shell finite elements and the share edge's mid-point

	The claim does not specify how the averaged edge curvature are obtained. These could merely be observations of generating within a simulation. MPEP § 
	The additional element have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than significant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

	Claims 4, 9 and 14 (Statutory Category – Process) 
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of solving a set of simultaneous equation for two unknown nodal coordinates, specifically:
said creating the two-dimensional (2-D) mesh model further comprises solving a set of simultaneous equations for two unknown nodal coordinates at each node of the 2-D mesh model, the simultaneous equations being set up from theorems of similar triangles for the corresponding triangular shell finite elements between the 3-D mesh model and the 2-D mesh model 

	The claim does not specify how solving a set of simultaneous equations for two unknown nodal coordinates are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
	The additional element have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than significant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

Claims 5, 10 and 15 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recited performing a mathematical calculation. Specifically, the limitations: 
	calculating, with the application module, a set of internal nodal forces for all triangular shell finite elements of the 2-D mesh model based on deformations with respect to the corresponding triangular shell finite elements of the 3-D mesh model;
	Calculation a set of internal nodal forces for all triangular shell finite elements is found in ¶ [0036] of the specification. “At action 110a, a set of internal nodal forces are calculated for all triangular shell finite elements of the 2-D mesh model based on deformations with respect to corresponding triangular shell finite elements of the 3-D mesh model. FIG. 6 shows an example 2-D mesh model 620 contains a number of triangular shell finite elements.” The set of internal nodal forces for all triangular shell finite elements is the mathematical calculation.

obtaining, with the application module, a set of projected nodal positions by projecting all nodes of the 3-D mesh model onto the plane, on which the 2-D mesh model is located;
	Obtaining a set of projected nodal positions by projecting all nodes of the 3-D mesh model onto the plane is found in ¶ [0037] of the specification. “Next, at action 110b, a set of projected nodal positions are obtained by projecting all nodes of the 3-D mesh model onto the plane, on which the 2-D mesh model is located. A 3-D geometry 710 represented by a 3-D mesh model is shown in FIG. 7A.” The set of projected nodal mathematical calculation.

	adjusting, with the application module, the set of internal nodal forces by adding a nodal force adjustment at each node of the 2-D mesh model, the nodal force adjustment being a function of the averaged nodal curvature in a direction defined by said each node of the 2-D mesh model and the corresponding projected nodal position; 
	Adjusting the set of internal nodal forces by adding a nodal force adjustment at each node of the 2-D mesh model is found in ¶ [0038] of the specification. “At action 110c, the set of internal nodal forces are adjusted by adding a nodal force adjustment at each node of the 2-D mesh model 720 shown in FIG. 7B. The nodal force adjustment is calculated as a function of the averaged nodal curvature in a direction 733 defined by each node 731 (shown as a solid triangle) and the corresponding projected nodal position 732 (shown as an "X").” The set of internal nodal forces by adding a nodal force adjustment at each node of the 2-D mesh model is the mathematical calculation.

determining, with the application module, whether the 2-D mesh model has converged; and 
 Determining whether the 2-D mesh model has converged is found in ¶ [0039] of the specification. “Next, at decision 110d, the 2-D mesh model is checked to determine whether the 2-D mesh model has converged, for example, the current state of the 2-D mesh model is within a tolerance of the previous state. In another embodiment, the set mathematical calculation.

if not converged, updating, with the application module, the 2-D mesh model due to the set of internal nodal forces and repeating (a) - (d);
Updating the 2-D mesh model due to the set of internal nodal forces and repeating is found in ¶ [0040] of the specification. “If the decision 110d is false (i.e., the 2-D mesh model has not converged), process 100 following the 'no' branch to action 110e to update the 2-D mesh model by applying the set of internal node forces to the current 2-D mesh model. With updated 2-D mesh model, process 100 repeats actions l l0a-110c until decision 110d becomes true (i.e., the 2-D mesh model has converged). Process 100 ends thereafter.” The 2-D mesh model due to the set of internal nodal forces and repeating is the mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a designating 2-D mesh model, specifically: 
otherwise, designating the 2-D mesh model as the estimated pre-stamped shape of the workpiece 

The claim does not specify how a designated 2-D mesh model are obtained. These could merely be observations of generating within a simulation. MPEP § 
	The additional element have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than significant extra-solution activity. 
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 – 15 are rejected under 35 U.S.C. § 103 as being unpatentable over 
	Wu et al., United States Publication 2006/0103648 A1 (hereinafter ‘Wu’) in view of
	Zhu, United States Publication 2011/0231163 A1 (hereinafter ‘Zhu’) further in view of
Lu et al., United States Patent Number 7,382,367 B1 (hereinafter ‘Lu’).

Referring to Claims 1, 6 and 11, taking claim 6 as exemplary: A system for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part comprising: 
Wu teaches “an input/output (I/O) interface;” (¶ [0061] “The computer system 100 may also include an I/O interface 130, which provides the computer system 100 to access monitor, keyboard, mouse, printer, scanner, plotter, and a like.”) 
Wu teaches “a memory for storing computer readable code for at least a finite element analysis (FEA) based application module;” (¶ [0062] “Computer programs (also called computer control logic) are stored as application modules 106 in main memory 108 and/or secondary memory 110.”) 
Wu teaches “at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:” (¶ [0063] “In an embodiment where the invention is implemented using software, the software may be stored in a computer program product and loaded into computer system 100 using removable storage drive 114, hard drive 112, or communications interface 124. The application module 106, when executed by the processor 104, causes the processor 104 to perform the functions of the invention as described herein.”) 
Wu teaches “receiving a three-dimensional (3-D) mesh model representing a 3-D geometry of a product or (¶ [0067] “In one embodiment, the input file includes the description of the physical domain represented by a plurality of nodes in 3-D space. For a general 3-D shell structure, a background mesh such as FEA model may be used to represent the shell structure… All neighboring nodes belonging to the surrounding elements are mapped together with the projected element in each of the local projections.”) 
Wu teaches “calculating respective averaged nodal curvatures of all nodes of the 3-D mesh model based on the 3-D geometry;” (¶ [0078] “In order to account for the curvature at each node in the 3-D reference surface (i.e., the angles around and interior node do not sum to 2π), a scaling factor is applied to all angles in the 3-D reference surface.”)
Wu teaches “creating a two-dimensional (2-D) mesh model by unfolding the 3-D mesh model to a plane while maintaining all of the corresponding triangular shell finite elements between the 2-D mesh model and the 3-D mesh model as similar triangles; and” (¶ [0078] “One embodiment of the global case is illustrated in FIG. 7A. The whole 3-D shell surface 702 is projected to a 2-D parametric plane 704. In one embodiment, the global projection is based on a triangular flattening algorithm. The idea of the algorithm is to compute a projection that minimizes the relative distortion of the angles in the 2-D parametric plane… with respect to their counterparts in the 3-D reference surface, while satisfying a set of constraints on the angles that ensure the validity of the 2-D flat mesh.”)
Wu teaches “obtaining an estimated pre-stamped shape of a workpiece used for manufacturing the product or part by (¶ [0092 – 0093] “The 3-D structure defined by the background mesh is then projected to a 2-D plane (e.g., FIGS. 7A and 7B)… At 906, after the 3-D structure is projected to a 2-D plane, a domain of influence of support (e.g., 208 in FIG. 2 or 308 in FIG. 3) is then defined for each of the plurality of the projected nodes (e.g., FIG. 7B)… FIG. 9B shows a process 920 or flowchart of projecting the 3-D shell structure onto a 2-D plane in accordance with embodiments of the present invention… The process 920 starts with a choice of using a global or local projection technique at 924… At 926, all of the background 3-D shell elements are projected to a 2-D plane defined by a parametric coordinate system globally. The projection is based on a minimization of relative distortion of angle scheme, which ensures the unique position of one interior node and the length and direction of one edge connected to that node.”) 

	Wu does not explicitly disclose
part manufactured with deep draw metal forming process
modifying the 3-D mesh model by converting the at least one quadrilateral shell finite element to triangular shell finite elements, if there are at least one quadrilateral shell finite element in the 3-D mesh model;
iteratively updating the 2-D mesh model with a set of internal nodal forces with respect to the 3-D mesh model

However, Zhu teaches “part manufactured with deep draw metal forming process” (¶ [0004] “To numerically simulate sheet metal forming or stamping process, a FEM mesh of shell elements is used for representing sheet metal (or blank) at the outset of a stamping operation. Blank is then formed or stamped into a part by hydraulically or mechanically pressing a punch through it into a die.”) 
Zhu teaches “modifying the 3-D mesh model by converting the at least one quadrilateral shell finite element to triangular shell finite elements, if there are at least (¶ [0026 – 0027] “For illustration simplicity, the FEM mesh 100 is shown with same sized quadrilateral elements neatly arranged in rows and columns. In reality, elements can be irregular in terms of their sizes and/or orientations and/or types (e.g., triangular elements). The present invention sets no limit as to what type, shape and/or orientation of elements in the FEM mesh. Whereas the FEM mesh 100 contain only quadrilateral elements, the present invention allows other types of shell elements (e.g., triangular elements). The neighbor selection schemes for triangular elements are shown in FIGS. 2D-2E.”) 

Wu and Zhu does not explicitly disclose
iteratively updating the 2-D mesh model with a set of internal nodal forces with respect to the 3-D mesh model

However, Lu teaches “iteratively updating the 2-D mesh model with a set of internal nodal forces with respect to the 3-D mesh model” ([column 13, lines 35 – 49] “The first model includes a set of old integration points in addition to the first set of nodes. After the first model is defined, the process 400 updating the current simulation time t. In one embodiment, the current simulation time is accumulated at each solution cycle by incrementing the time step ∆t 404… the process 400 checks if an adaptivity is required for the first model at the test 408… the adaptivity is required basing on a pre-determined number of solution cycles.”)
As per the non-exemplary claims 1 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Wu, Zhu and Lu are analogous art because they are from the same field of endeavor, numerical simulation of the non-linear structural behaviors of a general three-dimensional (3-D) shell structures based on mesh-free analysis and numerically predicting Surface imperfections of an engineering part created by sheet metal stamping and a method and system for transferring state variables between an old or first model and a new or second model in an adaptive mesh-free analysis.
Before the effective filing date of the invention it would have been obvious to a person with ordinary skills in the art to have combined the using the general 3-D shell structure represented by a set of nodes is mapped to a two-dimensional plane as disclosed by Wu by a FEM mesh is configured for representing a stamped sheet metal part and the FEM mesh includes a plurality of shell elements and a plurality of nodes as disclosed by Zhu by the old model is defined by a first set of nodes representing a domain and the new model is defined by a second set of nodes representing the same domain after an adaptive process as disclosed by Lu.
The suggestion/motivation for doing so would have been a general 3-D shell structure represented by a set of nodes is mapped to a two-dimensional plane as disclosed by Lu [column 14, lines 5 – 10] “If the current simulation time has not reached the total simulation time, the process 400 follows the “no” branch to 420 by designating the new model as the old model. The process 400 moves back to 404 for another time update. And the process 400 repeats itself until the test 418 is true.”
Therefore, it would have been obvious to combine Wu with Zhu for the benefits of numerical simulation of the non-linear structural behaviors of a general three-dimensional (3-D) shell structures based on mesh-free analysis and numerically predicting Surface imperfections of an engineering part created by sheet metal stamping and a method and system for transferring state variables between an old or first model and a new or second model in an adaptive mesh-free analysis to obtain the invention as specified in Claims 1, 6 and 11.

Regarding Claims 2, 7 and 12, taking claim 2 as exemplary: The method of claim 1, said calculating the respective averaged nodal curvatures further comprises:
Zhu teaches “calculating, with the application module, an averaged edge curvature of an edge that is shared by two adjacent triangular shell finite elements for all edges in the 3-D mesh model; and” (¶ [0023] “Selections of neighboring elements are graphically shown in FIGS. 2A-2E. In other words, nodal points of elements 141, 142, 152 and 153 are used to create a surface (shown in FIG. 2C). Many well-known procedures can be used to accomplish the curve fitting procedures…”)
Zhu teaches “calculating, with the application module, the averaged nodal curvature at each node in the 3-D mesh model by averaging respective averaged edge curvatures of all edges connected to said each node” (¶ [0029] “The model includes a plurality of nodes and a plurality of shell elements… at step 304, a group of neighboring elements is defined for each element… in the FEM mesh model… the group includes all side-sharing or edgy-sharing elements. In other words, each of the neighbors in the group shares one side or edge with the master element at this step… adjustments are made between groups to ensure there is continuous curvature between groups.”)
As per the non-exemplary claims 7 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Regarding Claims 3, 8 and 13, taking claim 3 as exemplary: The method of claim 2,
Zhu teaches “wherein the averaged edge curvature is calculated as a function of respective geometric centers of the two adjacent triangular shell finite elements and the share edge's mid-point” (¶ [0029] “The model includes a plurality of nodes and a plurality of shell elements (e.g., quadrilateral and/or triangular elements). Next, at step 304, a group of neighboring elements is defined for each element (referred to as master or center element) in the FEM mesh model. In the initial definition, the group includes all side-sharing or edgy-sharing elements. In other words, each of the neighbors in the group share one side or edge with the master element at this step.”) 
As per the non-exemplary claims 8 and 13, these claims have similar limitations and are rejected based on the reasons given above.

Regarding Claims 4, 9 and 14, taking claim 4 as exemplary: The method of claim 1,
Wu teaches “said creating the two-dimensional (2-D) mesh model further comprises solving a set of simultaneous equations for two unknown nodal coordinates at each node of the 2-D mesh model,” (¶ [0079] “In one embodiment, an exemplary local projection procedure as shown in FIG. 7B, the element i 712 is mapped to a 2-D M-plane 714… This is to ensure the solution calculations include all nodal domain of influence contributions from these neighboring nodes for each element i 712. There are two sets of coordinate systems shown in FIG. 7B… It is noted that the shape functions obtained from equation 722 are non-conforming.”)
Wu teaches “the simultaneous equations being set up from theorems of similar triangles for the corresponding triangular shell finite elements between the 3-D mesh model and the 2-D mesh model” (¶ [0079] “That means when a 3-D shell structure degenerates to a 2-D plate, the constant stress condition cannot be recovered. To remedy this problem, an area-weighted smoothing across different projected planes is used for calculating the conforming shape function as shown in equation 726 in FIG. 7C… The modified shape functions 726 satisfy the partition of unity property in the general shell problems. This property is important for the shell formulation to preserve the rigid-body translation.”)
As per the non-exemplary claims 9 and 14, these claims have similar limitations and are rejected based on the reasons given above.

Regarding Claims 5, 10 and 15, taking claim 5 as exemplary: The method of claim 1, said obtaining the estimated pre-stamped shape of the workpiece used for manufacturing the product or part further comprises:
Wu teaches “(a) calculating, with the application module, a set of internal nodal forces for all triangular shell finite elements of the 2-D mesh model based on deformations with respect to the corresponding triangular shell finite elements of the 3-D mesh model;” (¶ [0083] “The conjunction with FIG. 8A, FIG. 8B shows the relationship between global coordinates and displacements of a shell from an initial configuration 813 to a deformed configuration 814.”) 
Wu teaches “(b) obtaining, with the application module, a set of projected nodal positions by projecting all nodes of the 3-D mesh model onto the plane, on which the 2-D mesh model is located;” (¶ [0085] “FIG. 8D shows the graphical definition of the terms used in the integration scheme used in the mesh-free analysis for the 3-D shell structure projected to a 2-D parametric coordinate system according to one embodiment of the present invention.”)
Wu teaches “(c) adjusting, with the application module, the set of internal nodal forces by adding a nodal force adjustment at each node of the 2-D mesh model, the nodal force adjustment being a function of the averaged nodal curvature in a direction defined by said each node of the 2-D mesh model and the corresponding projected nodal position;” (¶ [0080] “FIGS. 7D-7F show three exemplary 3-D shell structures with corresponding projected 2-D mesh-free planes in accordance with embodiments of the present invention. In one embodiment, FIG. 7D depicts a 3-D curved shell structure 732 with a hole 736 in the middle. Also shown in FIG. 7D is the corresponding projected 2-D mesh-free plane 734. The 2-D mesh-free plane 734 is created using the aforementioned global projection scheme… In additional to the global projection scheme, both of these structures 732 and 742 can be mapped using the local projection scheme described above. Instead of mapping to one 2-D mesh-free plane, each of the background elements in the 3-D structures 732 and 742 is projected to a 2-D M-plane.”)

Wu does not explicitly disclose
(d) determining, with the application module, whether the 2-D mesh model has converged; and
if not converged, updating, with the application module, the 2-D mesh model due to the set of internal nodal forces and repeating (a) - (d);
otherwise, designating the 2-D mesh model as the estimated pre-stamped shape of the workpiece

However, Lu teaches “(d) determining, with the application module, whether the 2-D mesh model has converged; and” ([column 13, lines 27 – 34] “The process 400 starts by defining a first set of nodes as a first model (i.e., old model) to represent a domain (e.g., a structure…) to be analyzed in a simulation at 402. The first model includes a background mesh (e.g., finite element mesh generated from a pre-processing module). The background mesh includes a plurality of elements (e.g., solids, shells…). Each of the elements has at least one integration point associated with it.”) 
Lu teaches “if not converged, updating, with the application module, the 2-D mesh model due to the set of internal nodal forces and repeating (a) - (d);” ([column 14, lines 5 – 10] “If the current simulation time has not reached the total simulation time, the process 400 follows the “no” branch to 420 by designating the new model as the old model. The process 400 moves back to 404 for another time update. And the process 400 repeats itself until the test 418 is true.”)

Wu and Lu does not explicitly disclose 
otherwise, designating the 2-D mesh model as the estimated pre-stamped shape of the workpiece

However, Zhu teaches “otherwise, designating the 2-D mesh model as the estimated pre-stamped shape of the workpiece” (¶ [0021] “Referring to FIG. 1A, it is shown an exemplary FEM mesh 100 representing a portion of a stamped sheet metal part… the FEM mesh 100 comprises a number of shell elements 101. Since the stamped sheet metal part is generally a non-flat surface, a cross-section 120 of the FEM mesh 100 is a curve… In order to ensure that the cross section 120 represents smooth surface of the stamped sheet metal part, a smooth curve 122 is uniquely created from all of the nodal points 110a-110g.”)
As per the non-exemplary claims 10 and 15, these claims have similar limitations and are rejected based on the reasons given above.

Wu, Zhu and Lu are analogous art because they are from the same field of endeavor, numerical simulation of the non-linear structural behaviors of a general three-dimensional (3-D) shell structures based on mesh-free analysis and numerically predicting Surface imperfections of an engineering part created by sheet metal stamping and a method and system for transferring state variables between an old or first model and a new or second model in an adaptive mesh-free analysis.
Before the effective filing date of the invention it would have been obvious to a person with ordinary skills in the art to have combined the using the general 3-D shell structure represented by a set of nodes is mapped to a two-dimensional plane as disclosed by Wu by a FEM mesh is configured for representing a stamped sheet metal part and the FEM mesh includes a plurality of shell elements and a plurality of nodes as disclosed by Zhu by the old model is defined by a first set of nodes representing a domain and the new model is defined by a second set of nodes representing the same domain after an adaptive process as disclosed by Lu.
The suggestion/motivation for doing so would have been a method for simulating a domain using adaptive mesh-free analysis with consistent state variables as disclosed by Lu [column 2 and 3, lines 65 – 67 and 1 – 10] “(a) defining a first set of nodes as an old model representing the domain, wherein the first set of nodes includes a group of boundary nodes; (b) updating current solution time; (c) performing mesh-free approximation of the first set of nodes at the current time; (d) when adaptivity is required, computer readable code for defining a second set of nodes as a new model representing the domain, wherein the second set of nodes are adapted  from the first set of nodes; (e) transferring old state variables of the old model to a new state variable of the new model; and (f) when the current solution time is less than a predefined total simulation time, setting the new model as the old model and repeating (b) to (f).”
Therefore, it would have been obvious to combine Wu and Zhu with Lu for the benefits of numerical simulation of the non-linear structural behaviors of a general three-dimensional (3-D) shell structures based on mesh-free analysis and numerically predicting Surface imperfections of an engineering part created by sheet metal stamping and a method and system for transferring state variables between an old or first model and a new or second model in an adaptive mesh-free analysis to obtain the invention as specified in Claims 5, 10 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127